Exhibit STOCK & NOTE PURCHASE AGREEMENT by and between KOOSHAREM CORPORATION as Purchaser, and DELSTAFF, LLC as Seller Dated as of January 28, 2009 STOCK & NOTE PURCHASE AGREEMENT THIS STOCK & NOTE PURCHASE AGREEMENT (“Agreement”), dated as of the 28thday of January, 2009, by and between KOOSHAREM CORPORATION, a California corporation (“Purchaser”) and DELSTAFF, LLC, a Delaware limited liability company (“Seller”).For purposes of this Agreement, capitalized terms used and not defined herein shall have the respective meanings ascribed to them in the Agreement and Plan of Merger, dated as of the date hereof (the “Merger Agreement”), by and among Seller, Select Merger Sub Inc., a Delaware corporation and a wholly-owned subsidiary of Purchaser (“Merger Sub”), and Westaff, Inc., a Delaware corporation (the “Company”). W I T N E S S E T H: WHEREAS, Seller is the record owner of and “beneficially owns” (as such term is defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended) and is entitled to dispose of (or to direct the disposition of) and to vote (or to direct the voting of) an aggregate of eight million two hundred sixty two thousand six hundred ninety-six (8,262,696) shares of common stock (the “Common Stock”), par value $.01 per share, of the Company (such shares of Common Stock, together with all other shares of capital stock of the Company acquired by the Seller after the date hereof and during the term of this Agreement, being collectively referred to herein as the “Shares”); WHEREAS, Seller is the owner of subordinated notes in the aggregate principal amount of up to $3,000,000 along with accrued interest thereon and the indebtedness evidenced thereby (the “Subordinated Notes”) issued under the Subordinated Loan Agreement, dated as of August25, 2008, by and among the Company, WUSA, Westaff Support, Inc. and MediaWorld International, as borrowers, and Seller, as subordinated lender (the “Subordinated Loan Agreement”); WHEREAS, concurrently with the execution and delivery of this Agreement, Purchaser, Merger Sub and the Company have entered into the Merger Agreement providing for the merger of Merger Sub with and into the Company, with the Company continuing as the surviving corporation in the Merger (the “Merger”), all upon the terms and subject to the conditions set forth therein; WHEREAS, as a condition to entering into the Merger Agreement, Purchaser and Merger Sub have required that Seller enter into this Agreement, and Seller desires to enter into this Agreement to induce Purchaser and Merger Sub to enter into the Merger Agreement; WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase from Seller, the Shares and the Subordinated Notes and the indebtedness evidenced thereby; and WHEREAS, the Board of Directors of the Company, and any special committee thereof formed in connection with the transactions contemplated hereby, has taken all actions necessary and within its authority such that no restrictive provision of any "fair price," "moratorium," "control share acquisition," "business combination," "Stockholder protection," "interested stockholder" or other similar anti-takeover statute or regulation, including, without limitation, Section203 of the General Corporation Law of the State of Delaware, or any restrictive provision of the Certificate of Incorporation or By-Laws of the Company is, or at the Effective Time will be, applicable to the Company, Purchaser, Merger Sub, the Common Stock, the Merger or any other transaction contemplated by this Agreement or the Merger Agreement. NOW, THEREFORE, in consideration of the foregoing and the mutual promises, representations, warranties, covenants and agreements set forth herein, the parties hereto, intending to be legally bound hereby, agree as follows: Section 1Purchase and Sale of Shares andSubordinated Notes; Closing. 1.1Purchase and Sale of Shares.Upon the terms and subject to the conditions of this Agreement, at the Closing, Purchaser shall purchase, acquire and accept from Seller, and Seller shall sell, convey, assign, transfer and deliver to Purchaser, all right, title and interest in and to the Shares and Subordinated Notes as follows, free and clear of any and all liens, security interests, pledges, claims, charges, restrictions, covenants, conditions or encumbrances of any nature whatsoever (“Liens”). 1.2Conveyance.Such sale, conveyance, assignment, transfer and delivery shall be effected by delivery to Purchaser or, at Purchaser’s request, to any other designee of Purchaser, of (i) stock certificates representing the Shares, duly endorsed or accompanied by stock powers duly executed in blank with appropriate transfer stamps, if any, affixed, and any other documents that are necessary to transfer title to the Shares to Purchaser (or any designee of Purchaser) and (ii) the Subordinated Notes, along with duly executed instruments of assignment with respect thereto necessary to transfer title to the Subordinated Notes to Purchaser and the Subordinated Loan Agreement, free and clear of any and all Liens. 1.3Consideration.Upon the terms and subject to the conditions of this Agreement, in consideration of: (i) the sale of the Shares to Purchaser and the other agreements of Seller contained herein, Purchaser shall deliver, or cause to be delivered, as full payment and consideration for the sale of the Shares and in consideration of the other agreements and covenants of Seller contained herein, at the Closing, to Seller first lien term loan debt issued by Purchaser pursuant to the Purchaser Credit Facility (as defined below) bearing a face amount of $40,000,000 (the “Share Consideration”); and (ii) the sale of the Subordinated Notes to Purchaser, Purchaser shall deliver, or cause to be delivered, as full payment and consideration for the sale of the Subordinated Notes and in consideration of the other agreements and covenants of Seller contained herein, at the Closing, to Seller first lien term loan debt issued by Purchaser pursuant to the Purchaser Credit Facility (as defined below) bearing a face amount equal to the actual principal amount of the Subordinated Notes outstanding prior to Closing and not repaid, without regard to any accrued interest, whether or not added to principal, with such maximum face amount not to exceed $3,000,000 (the “Note Consideration” and collectively with the Share Consideration, the “Consideration”). 1.4Purchaser Credit Facility.Pursuant to Section2.25 of that certain First Lien Credit and Guaranty Agreement, dated as of July12, 2007, among Purchaser, certain - 2 - subsidiaries of Purchaser as guarantors (the “Select Guarantors”), the various lenders named therein, Bank of the West, as Administrative Agent, Collateral Agent, Documentation Agent, Co-Lead Arranger and Co-Bookrunner, and BNP Paribas Securities Corp., as Co-Lead Arranger and Co-Bookrunner (the “Purchaser Credit Facility”), prior to the Closing Date, Purchaser shall issue additional borrowings under the Term Loan Commitments (as defined in the Purchaser Credit Facility) by an amount equal to the Consideration for Purchaser to purchase, in a Permitted Acquisition (as defined in the Purchaser Credit Facility), the Shares and the Subordinated Notes.Once all conditions to consummation of the transactions contemplated in this Agreement, shall have been satisfied or, to the extent permitted by applicable law, waived, Seller agrees to execute and deliver to the Administrative Agent under the Purchaser Credit Facility a Joinder Agreement in substantially the form attached as ExhibitA hereto and all other documentation reasonably requested by Purchaser and Administrative Agent in connection with Seller becoming a Lender (as defined in the Purchaser Credit Facility) under the Purchaser Credit Facility, and to join, no later than the Closing Date, the Purchaser Credit Facility as a Lender (as defined in the Purchaser Credit Facility) and to make a Term Loan to Purchaser in the amount of the Consideration.Seller’s Term Loan to Purchaser pursuant to the Purchaser Credit Facility shall be used to pay the Consideration, and Purchaser shall issue to Seller, pursuant to the Purchaser Credit Facility, promissory note(s) evidencing Seller’s Term Loan to Purchaser (the “Purchaser Note(s)”).The Purchaser Note(s) shall be substantially in the form of ExhibitB hereto and shall be guaranteed by the Select Guarantors in accordance with the Purchaser Credit Facility. 1.5Time and Place of Closing.Unless otherwise mutually agreed upon in writing by Purchaser and Seller, the closing of the transactions contemplated by this Agreement (the “Closing”) will be held at such location as the parties shall mutually agree, at 10:00 a.m., local time, on the date that all of the conditions precedent specified in Sections 6 and 7 (other than those conditions that by their nature are to be satisfied at the Closing, but subject to the fulfillment or waiver of those conditions) have been satisfied or, to the extent permitted by applicable law, waived by the party or parties permitted to do so (such date being referred to hereinafter as the “Closing Date”). 1.6Closing Deliveries by Seller.At the Closing, Seller shall deliver or cause to be delivered to Purchaser or, at Purchaser’s request, to any designee of Purchaser (unless delivered previously), the following: (a)stock certificates representing the Shares referred to in, and delivered in accordance with, Section1.2; (b)a release in the form of ExhibitC hereto, duly executed by Seller (the “Seller’s Release”); (c)a duly executed Joinder Agreement in substantially the form attached as ExhibitA hereto and all other documentation reasonably requested by Purchaser and Administrative Agent in connection with Seller becoming a Lender; (d)The Subordinated Notes and the Subordinated Loan Agreement; - 3 - (e)the compliance certificate referred to in Section6.4; (f)duly executed counterparts of the consents, waivers and approvals referred to in Section6.6; (g)duly executed affidavit from Seller attesting that Seller is not a “foreign person” for purposes of Section1445 of the Code; (h)payoff and/or termination letters from U.S Bank and the lenders party to the Financing Agreement providing for the termination of the Financing Agreement and the complete discharge and settlement of any amounts outstanding thereon or letters of credit issued thereby; and (i)all other documents, certificates, instruments or writings required to be delivered by Seller at or prior to the Closing pursuant to this Agreement or otherwise required in connection with the consummation of the transactions contemplated by this Agreement. 1.7Deliveries by Purchaser.At the Closing, Purchaser shall deliver or cause to be delivered to Seller (unless delivered previously) the following: (a)Consideration in the form of the Purchaser Note(s); (b)the compliance certificate referred to in Section7.8; and (c)all other documents, certificates, instruments or writings required to be delivered by Purchaser at or prior to the Closing pursuant to this Agreement or otherwise required in connection with the consummation of the transactions contemplated by this Agreement. 1.8Adjustments.If, at any time during the period between the date of this Agreement and the Closing, a change in the outstanding shares of capital stock of the Company shall occur by reason of any reclassification, recapitalization, stock split or combination, reverse stock split, exchange, stock dividend or readjustment of shares, the number of shares of Common Stock subject to this Agreement and the consideration to be paid pursuant to this Agreement shall be adjusted appropriately. 1.9Designation of an Affiliate to Purchase Shares and Subordinated Notes.
